Citation Nr: 0506143	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-18 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Dalal, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to August 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) which, in pertinent 
part, determined new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for a back disorder.  The veteran has been 
represented throughout this appeal by The American Legion.

In his June 2003 Form 9, the veteran requested a Board 
hearing before a Veteran's Law Judge (VLJ) sitting at the RO.  
In August 2004, the veteran withdrew his request for a 
personal hearing and asked that his appeal be considered 
based upon the record.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for additional development.  
The Department of Veterans Affairs (VA) will notify the 
veteran if further action is required on his part.   


REMAND

The veteran has not been issued a Veterans Claims Assistance 
Act of 2000 (VCAA) notice to inform him of what must be shown 
to support his application to reopen his claim of entitlement 
to service connection for a back disorder.  The letter of 
November 2001 that purported to provide such notice addressed 
the issues of entitlement to an increased evaluation and for 
nonservice-connected pension benefits.  The United States 
Court of Appeals for the Federal Circuit has invalidated the 
regulations which empowered the Board to issue written 
notification of the VCAA to veterans.  Disabled American 
Veterans v. Sec'y of Veteran Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003).

Accordingly, this case is REMANDED for the following action:

The RO must ensure that the 
notification requirements and 
development procedures set forth in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003) are fully 
complied with and satisfied as they 
pertain to notice for the issue of 
whether new and material evidence has 
been received to reopen a claim for 
service connection for a back 
disorder.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is 
necessary to substantiate the claim, 
(2) of the information and evidence 
that VA will seek to provide, and 
(3) of the information and evidence 
that the veteran is expected to 
provide.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to the claim.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Afford this claim expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



